                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


GENENTECH, INC.,

                    Plaintiff,
                                                     C.A. No. 18-924-CFC-SRF
       v.

AMGEN INC.,

                    Defendant.



  JOINT MOTION FOR TELECONFERENCE TO RESOLVE DISCOVERY DISPUTE

       Plaintiff Genentech, Inc. (“Genentech”) and Defendant Amgen Inc. (“Amgen”)

respectfully move this Court to schedule a teleconference to address the following unresolved

dispute regarding a discovery matter:

             Plaintiff’s refusal to designate a corporate witness to testify regarding

               Plaintiff’s statements in court filings and inter partes reviews regarding

               drivers of consumer demand and commercial success of Herceptin

               (Amgen’s 30(b)(6) Topics 50 and 51).

       The following attorneys, including at least one Delaware Counsel and at least one Lead

Counsel per party, participated in verbal meet-and-confers by telephone on January 29, 2020 and

January 31, 2020.

       Delaware Counsel:

       Daniel Silver for Genentech
       Eve Ormerod for Amgen

       Lead Counsel:

       Andrew Danford and Jason Liss for Genentech
       Orion Armon for Amgen
        The parties are available for a teleconference on the following dates, if the Court has

 availability: February 14, 2020; February 19, 2020; and February 20, 2020.



MCCARTER & ENGLISH, LLP                        SMITH, KATZENSTEIN & JENKINS LLP

/s/ Daniel M. Silver                           /s/ Eve H. Ormerod
Michael P. Kelly (#2295)                       Neal C. Belgam (#2721)
Daniel M. Silver (#4758)                       Eve H. Ormerod (#5369)
Alexandra M. Joyce (#6423)                     Jennifer M. Rutter (#6200)
Renaissance Centre                             1000 West Street, Suite 1501
405 N. King Street, 8th Floor                  Wilmington, DE 19801
Wilmington, DE 19801                           (302) 652-8400
(302) 984-6300                                 nbelgam@skjlaw.com
mkelly@mccarter.com                            eormerod@skjlaw.com
dsilver@mccarter.com                           jrutter@skjlaw.com
ajoyce@mccarter.com
                                               Attorneys for Defendant Amgen Inc.
Attorneys for Plaintiff Genentech, Inc.


 Dated: February 5, 2020

        SO ORDERED this _____ day of _________________, 2020.

                                                    ______________________________
                                                    United States Magistrate Judge




                                               2
